Citation Nr: 0516539	
Decision Date: 06/17/05    Archive Date: 06/27/05	

DOCKET NO.  04-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic disability 
involving the hands.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  

2.  Any current disability involving the hands is not 
attributable to the veteran's active service.  


CONCLUSION OF LAW

A disability of the hands was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
on November 9, 2000.  It is codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA eliminated 
the former statutory requirement that a claim be well 
grounded.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to the statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted and are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
for the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, the VA will attempt to obtain on behalf 
of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was informed in a November 2002 letter and in a 
January 2003 rating decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  In the November 2002 communication he 
was told what evidence that he had to show to establish 
entitlement to the benefit sought and he was told what 
information or evidence was needed from him.  He was further 
informed what VA's duty to assist him in obtaining evidence 
for his claim was and he was told what had been done to help 
him with his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) held, in part, that a VCAA notice, consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1)  Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that a review of the record includes a 
November 2002 statement from the veteran indicating that he 
had had no medical treatment for his claimed bilateral palms 
and fingers since leaving service.  Thus, this essentially 
answers the fourth element of the notice requirement 
regarding providing VA with everything the veteran had 
pertaining to his claim.  Essentially then, the Board finds 
the record shows there has been compliance with the content 
requirements set forth in Pelegrini.  

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim 
for VA benefits.  In this case, the veteran was provided with 
notice of the VCAA by communication dated in November 2002.  
The RO provided the rating decision with regard to the issue 
at hand in January 2003.  Accordingly, there has been 
compliance with the notice requirement.  

The Board therefore finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional evidence to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

Pertinent Laws and Regulations

Applicable law provides service connection will be granted if 
it is shown that the veteran has a disability resulting from 
an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or uncertain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519.  

Factual Record and Analysis

As noted above, in order for service connection to be 
granted, a current disability, an inservice disease or 
injury, and a medical nexus opinion must be established.  See 
Hickson, supra.  

A review of the available service medical records is without 
reference to any complaints or abnormalities regarding any 
disability involving the hands.  

The initial claim for service connection for a disability 
involving the hands was not received until August 2002, a 
time many years following service discharge.  The veteran 
stated the only treatment he had had for the reported 
residuals of an injury to the palms and fingers of both hands 
was while serving on board a ship in July 1949.  He stated he 
had not received any treatment by any private or VA 
physicians in the years following service discharge.  

Received with the application was a copy of a letter 
reportedly dated in July 1949 from the veteran to his parents 
in which he indicated he sustained a rope burn involving both 
hands and had to have the hands bandaged up.  

The post service medical evidence consists of a report of an 
April 2004 peripheral nerves examination accorded the veteran 
by VA.  The veteran stated that in July 1949 while aboard a 
naval ship he sustained rope burns.  He recalled he went to a 
dispensary and had the hands wrapped.  He was also given pain 
medication.  He stated the burns gradually healed, but he 
complained of continuing numbness in the palms of the hands 
thereafter.  He stated he always had decreased feeling in the 
hands.  He claimed that while in service he had difficulty 
holding grenades since he could not feel them.  He indicated 
that he continued to have these symptoms and believed the 
symptoms were gradually getting worse.  On questioning, he 
stated he had numbness and tingling of the feet as well.  
However, he stated the numbness and tingling of the feet 
began only in the last couple years as he was diagnosed to 
have diabetes mellitus about 10 years previously.  

Clinical examination revealed weakness of the grip 
bilaterally.  There was decreased touch and pinprick 
sensation of only both palms.  Further testing, including 
nerve conduction studies, showed clinical as well as 
electrophysiological evidence of polyneuropathy.  The 
examiner stated he had reviewed the claims file and noted 
there were no records available regarding reported rope burns 
or any subsequent treatment.  The examiner opined that it was 
"possible" that rope burns might have contributed to small 
nerve damage in the palms and cause numbness.  The examiner 
added "however, he [the veteran] is also noted to have 
polyneuropathy which can be caused by diabetes mellitus and I 
believe his diabetes mellitus is contributing to his 
polyneuropathy...."  The examiner further noted that the 
veteran reported having had numbness of the palms long before 
he was diagnosed as having diabetes mellitus so the examiner 
stated that it was "certainly possible" that some of the 
numbness in the hands and palms had been caused by the rope 
burns the veteran reportedly sustained in service.  

The Board has reviewed the evidence of record and finds that 
without objective medical evidence of peripheral neuropathy 
or other abnormality involving the hands during service or 
for years thereafter, or a competent medical nexus opinion 
linking any current diagnosis to service, service connection 
is not warranted.  The claim is therefore denied.  The Board 
notes that the VA examiner in 2004 indicated that it was 
"possible" that rope burns might have contributed to small 
nerve damage in the palms.  However, he offered no further 
explanation for his opinion.  The Board notes that 38 C.F.R. 
§ 3.102 provides that service connection may not be based on 
resort to speculation or even remote possibility, and the 
Court has provided additional guidance as to this aspect of 
weighing medical opinion evidence.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related is too speculative to establish the presence of 
the claimed disorder or any such relationship).  
Unfortunately, the use of the word "possible" makes the 
opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert, in which it was 
determined that medical opinion expressed in terms of "may or 
may not" was too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not "language by a physician is too 
speculative).  Accordingly, there is no competent opinion of 
record that links any current diagnosis of a disability 
involving the hands to the veteran's active service many 
years ago.  In the absence of such a nexus, service 
connection for a disability involving the hands is not 
warranted.  

To the extent that the veteran contends that he has a 
disability involving the hands that is related to his active 
service, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of the claimed condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. 
§ 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis, 
statements, or opinions).  


ORDER

Service connection for a disability involving the hands is 
denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


